BRANDES Brandes Core Plus Fixed Income Fund Class A – BCPAX Class E – BCPEX Class I – BCPIX Supplement dated February 25, 2014 to the Prospectus dated January31, 2014 Effective immediately, the following paragraph replaces the first paragraph on page 4 of the statutory prospectus under the heading, “Principal Investment Strategies”: The Core Plus Fund invests at least 80% of its net assets measured at the time of purchase in fixed income securities.These include, but are not limited to, debt securities issued by U.S. and foreign companies, debt obligations issued or guaranteed by the U.S.Government and foreign governments and their agencies and instrumentalities, and U.S. and foreign mortgage-backed securities, collateralized mortgage obligations and asset-backed debt securities.The Fund may invest up to 25% of its total fixed income assets, measured at the time of purchase, in non-U.S.dollar securities and may engage in currency hedging.Brandes Investment Partners, L.P., the Fund’s investment advisor (the “Advisor”), uses the principles of value investing to analyze and select debt securities for the Fund’s investment portfolio.As part of this process, the Advisor reviews such measures as the issuer’s free cash flow, debt-to-equity ratio, earnings before interest, taxes, depreciation and amortization (“EBITDA”)-to-interest ratio, debt-to-EBITDA ratio or other measures of credit worthiness in evaluating the securities of a particular issuer. Additionally, the following paragraph replaces the first paragraph on page 13 of the statutory prospectus under the heading, “Investment Policies”: Core Plus Fund The Core Plus Fund may not make any change in its investment policy of investing at least 80% of its net assets (plus any borrowings for investment purposes) in fixed income securities without first providing the Fund’s shareholders with at least 60days’ prior written notice. Please retain this Supplement with your Prospectus.
